

Exhibit 10.2
Includes 1st amendment
Includes 2nd amendment
Includes 3rd amendment
































QUANEX BUILDING PRODUCTS CORPORATION
DEFERRED COMPENSATION PLAN






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

Article I
DEFINITIONS
I-1
1.1
“Account”
I-1
1.2
“Affiliate”
I-1
1.3
“Applicable Covered Employee”
I-1
1.4
“Beneficiary”
I-1
1.5
“Board”
I-1
1.6
“Change of Control”
I-1
1.7
“Change of Control Value”
I-3
1.8
“Code”
I-3
1.9
“Committee”
I-3
1.10
“Common Stock”
I-3
1.11
“Common Stock Fund”
I-3
1.12
“Company”
I-3
1.13
“Company Match”
I-3
1.14
“Covered Employee”
I-3
1.15
“Deferred Compensation Ledger”
I-3
1.16
“Director”
I-3
1.17
“Director Fees”
I-3
1.18
“Disability”
I-3
1.19
“Effective Date”
I-4
1.20
“Incentive Bonus”
I-4
1.21
“Investment Fund”
I-4
1.22
“Normal Retirement Date”
I-4
1.23
“NYSE”
I-4
1.24
“Omnibus Compensation”
I-4
1.25
“Participant”
I-4
1.26
“Plan”
I-4
1.27
“Plan Year”
I-4
1.28
“Sponsor”
I-4
1.29
“Rabbi Trust”
I-4
1.30
“Restricted Period”
I-4
1.31
“Retirement”
I-5
1.32
“Retirement Plan”
I-5
1.33
“Securities Act”
I-5
1.34
“Separation From Service”
I-5
1.35
“Stock Fund Unit”
I-5
1.36
“Subsidiary”
I-5
1.37
“Term of Deferral”
I-5
1.38
“Valuation Date”
I-5
1.39
“Voting Securities”
I-5




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Article II
ELIGIBILITY
II-1
Article III
DEFERRALS AND COMPANY CONTRIBUTIONS
III-1
3.1
Deferral Election
III-1
3.2
Change of Election
III-2
3.3
Special 409A Transition Election
III-2
3.4
Company Match
III-3
3.5
Mandatory. Deferral
III-3
Article IV
ACCOUNT
IV-1
4.1
Establishing a Participant’s Account
IV-1
4.2
Credit of the Participant’s Deferral and the Company’s Match
IV-1
4.3
Crediting of Dividends and Distributions on Common Stock
IV-1
4.4
Crediting of Earnings and Losses
IV-1
4.5
Common Stock Conversion Election
IV-2
4.6
Conversion and Cash-Out Upon a Change of Control
IV-3
Article V
VESTING AND EVENTS CAUSING FORFEITURE
V-1
5.1
Vesting
V-1
5.2
Forfeiture for Cause
V-1
5.3
Forfeiture for Competition
V-1
5.4
Full Vesting in the Event of a Change of Control
V-2
Article VI
DISTRIBUTIONS
VI-1
6.1
Form of Distributions or Withdrawals
VI-1
6.2
Death
VI-1
6.3
Disability
VI-2
6.4
Expiration of Term of Deferral
VI-2
6.5
Unforeseeable Emergency Withdrawals
VI-2
6.6
Valuation
VI-2
6.7
Mandatory Immediate Lump Sum Payment
VI-3
6.8
Payment Restrictions on Any Portion of a Benefit Determined Not to Be Deductible
VI-3
6.9
Responsibility for Distributions and Withholding of Taxes
VI-3
Article VII
ADMINISTRATION
VII-1
7.1
Committee Appointment
VII-1
7.2
Committee Organization and Voting
VII-1
7.3
Powers of the Committee
VII-1
7.4
Committee Discretion
VII-2
7.5
Annual Statements
VII-2
7.6
Reimbursement of Expenses
VII-2
7.7
Limitation on Liability
VII-2
Article VIII
ADOPTION BY SUBSIDIARIES
VIII-1
8.1
Procedure for and Status After Adoption
VIII-1
8.2
Termination of Participation by Adopting Subsidiary
VIII-1
Article IX
AMENDMENT AND/OR TERMINATION
IX-1
9.1
Amendment or Termination of the Plan
IX-1




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



9.2
No Retroactive Effect on Awarded Benefits
IX-1
9.3
Effect of Termination
IX-1
Article X
FUNDING
X-1
10.1
Payments Under This Agreement Are the Obligation of the Company
X-1
10.2
Agreement May Be Funded Through Rabbi Trust
X-1
10.3
Reversion of Excess Assets
X-1
10.4
Participants Must Rely Only on General Credit of the Company
X-2
Article XI
MISCELLANEOUS
XI-1
11.1
Limitation of Rights
XI-1
11.2
Distributions to Incompetents or Minors
XI-1
11.3
Nonalienation of Benefits
XI-1
11.4
Expenses Incurred in Enforcing the Plan
XI-1
11.5
Reliance Upon Information
XI-2
11.6
Severability
XI-2
11.7
Notice
XI-2
11.8
Gender and Number
XI-2
11.9
Governing Law
XI-2
11.10
Section 409A
XI-2
11.11
Amendment and Restatement of the Plan
XI-3






--------------------------------------------------------------------------------


QUANEX BUILDING PRODUCTS CORPORATION
DEFERRED COMPENSATION PLAN

This agreement by Quanex Building Products Corporation (the “Sponsor”),
W I T N E S S E T H :
WHEREAS, Quanex Corporation (“Quanex”) previously established the Quanex
Corporation Deferred Compensation Plan (the “Prior Plan”) effective October 1,
1981, which provides a mechanism by which certain highly compensated management
personnel may defer certain prior to such compensation being earned and
directors may defer their director’s fees prior to their being earned;
WHEREAS, Quanex amended and restated the Prior Plan effective October 12, 1995,
June 1, 1999, November 1, 2001 and July 1, 2004;
WHEREAS, in connection with the transactions contemplated by the Distribution
Agreement dated as of December 19, 2007 among Quanex Corporation, Quanex
Building Products Corporation LLC, and Quanex Building Products Corporation (the
“Distribution Agreement”), Quanex, Quanex Building Products Corporation LLC (the
“LLC”) and the Sponsor desire to spin-off from the Prior Plan a mirror image
pension plan for the exclusive benefit of employees previously employed by
Quanex in connection with its Building Products businesses and the employees of
the corporate office of Quanex who are employed by the LLC or the Sponsor at or
after the “Distribution” (as defined in the Distribution Agreement);
WHEREAS, subsequent to the Distribution, the Sponsor shall assume the
sponsorship of the spun-off portion of the Prior Plan
NOW, THEREFORE, effective as of, and contingent upon, the closing of the
Distribution (the “Effective Date”), the LLC and the Sponsor agree that the
spun-off portion of the Prior Plan shall be amended and restated as the “Quanex
Building Products Deferred Compensation Plan” as set forth as follows:





--------------------------------------------------------------------------------


ARTICLE I

DEFINITIONS
1.1    “Account” means a Participant’s account in the Deferred Compensation
Ledger maintained by the Committee which reflects the benefits a Participant is
entitled to under the Plan.
1.2    “Affiliate” means all business organizations which are members of a
controlled group of corporations (within the meaning of section 414(b) of the
Code), or which are trades or businesses (whether or not incorporated) which is
under common control (within the meaning of section 414(c) of the Code), or
which are members of an affiliated service group of employers (within the
meaning of section 414(m) of the Code), which related group of corporations,
businesses or employers includes the Sponsor.
1.3    “Applicable Covered Employee” means any of the following:
(a)    a Covered Employee of the Sponsor;
(b)    a Covered Employee of an Affiliate; and
(c)    a former employee who was a Covered Employee at the time of termination
of employment with the Sponsor or an Affiliate.
1.4    “Beneficiary” means a person or entity designated by the Participant
under the terms of the Plan to receive any amounts distributed under the Plan
upon the death of the Participant.
1.5    “Board” means the board of directors of the Sponsor.
1.6    “Change of Control” means the occurrence of one or more of the following
events after the Effective Date of the Plan:
(a)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Act) (a “Covered Person”) of
beneficial ownership (within the meaning of rule 13d-3 promulgated under the
Securities Act) of 20 percent (20%) or more of either (i) the then outstanding
shares of the common stock of the Sponsor (the “Outstanding Quanex BP Common
Stock”), or (ii) the combined voting power of the then outstanding voting
securities of the Sponsor entitled to vote generally in the election of
directors (the “Outstanding Quanex BP Voting Securities”); provided, however,
that for purposes of this subsection (a) of this Section, the following
acquisitions shall not constitute a Change of Control of the Sponsor: (i) any
acquisition directly from the Sponsor, (ii) any acquisition by the Sponsor,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Sponsor or any entity controlled by the Sponsor, or (iv)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section; or
(b)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board;



--------------------------------------------------------------------------------


provided, however, that any individual becoming a director subsequent to the
Effective Date, whose election, or nomination for election by the Sponsor’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board; or
(c)    the consummation of (xx) a reorganization, merger or consolidation or
sale of the Sponsor or (yy) a disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Quanex BP Common Stock and Outstanding Quanex BP Voting Securities
immediately prior to such Business Combination beneficially own, direct or
indirectly, more than 80 percent (80%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Sponsor or all or substantially all of the Sponsor’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Quanex BP Common Stock and Outstanding Quanex BP Voting
Securities, as the case may be, (ii) no Covered Person (excluding any employee
benefit plan (or related trust) of the Sponsor or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly,
20 percent (20%) or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination, were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Business Combination; or
(d)    the approval by the stockholders of the Sponsor of a complete liquidation
or dissolution of the Sponsor.
Notwithstanding the foregoing, for purposes of a distribution from the Plan,
including upon termination of the Plan, the term “Change of Control” means a
“change in the ownership or effective control” of the Sponsor, or a “change in
the ownership of a substantial portion of the assets” of the Sponsor as
described in section 409A of the Code.
1.7    “Change of Control Value” means the amount determined in clause (i), (ii)
or (iii), whichever is applicable, as follows: (i) the per share price offered
to stockholders of the Sponsor in the merger, consolidation, reorganization,
sale of assets or dissolution transaction that constitutes



--------------------------------------------------------------------------------


a Change of Control, (ii) the price per share offered to stockholders of the
Sponsor in any tender offer or exchange offer that constitutes a Change of
Control, or (iii) if a Change of Control occurs other than a Change of Control
specified in clause (i) or (ii), the fair market value per share of the Common
Stock on the date of the Change of Control, based on the closing quotation as
described in Section 4.2, on that day. If the consideration offered to
stockholders of the Company in any transaction described above consists of
anything other than cash, the Committee shall determine the cash equivalent of
the fair market value of the portion of the consideration offered that is other
than cash.
1.8    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
1.9    “Committee” means the persons who are from time to time serving as
members of the committee administering the Plan.
1.10    “Common Stock” means the Sponsor’s common stock, $0.01 par value (or
such other par value as may be designated by the vote of the Sponsor
stockholders or such other equity securities of the Sponsor into which such
common stock may be converted, reclassified or exchanged).
1.11    “Common Stock Fund” means an Investment Fund which is invested
exclusively in Common Stock and which is accounted for as a unitized stock fund.
1.12    “Company” means the Sponsor and any Subsidiary adopting the Plan.
1.13    “Company Match” means the 20 percent (20%) match which the Company makes
to the amount deferred by a Participant under the Plan for three or more Plan
Years and deemed credited in the form of Stock Fund Units during a Plan Year.
1.14    “Covered Employee” means an individual (i) described in
section 162(m)(3) of the Code or (ii) subject to the requirements of
Section 16(a) of the Securities Act.
1.15    “Deferred Compensation Ledger” means the ledger maintained by the
Committee for each Participant which reflects the amount of compensation
deferred for the Participant under the Plan, the Company match, and the amount
of income or losses credited on each of these amounts.
1.16    “Director” means any person serving as a member of the Board of
Directors.
1.17    “Director Fees” means any amount paid to a Director for services in such
capacity.
1.18    “Disability” means the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Participant’s employer.



--------------------------------------------------------------------------------


1.19    “Effective Date” has the meaning ascribed to it in the Preamble of the
Plan.
1.20    “Incentive Bonus” means a bonus awarded or to be awarded to the
Participant under the Quanex Building Products Management Incentive Program (or
its successor plan).
1.21    “Investment Fund” means a mutual fund or other investment option that is
designated by the Committee for purposes of determining the amount of the
Company’s deferred compensation obligation to a Participant under the Plan.
1.22    “Normal Retirement Date” means the first day of the month that coincides
with or next follows the date on which the Participant or former Participant
(a) attains age 65 or (b) in the case of a Director, completes either two full
terms or six years of service as a Director.
1.23    “NYSE” means the New York Stock Exchange.
1.24    “Omnibus Compensation” means compensation earned under an annual
incentive award, long term incentive award or other cash-based award granted
under the Quanex Building Products Corporation 2008 Omnibus Incentive Plan (or
any successor plan(s) making awards of this type), as each award is defined
under such plan.
1.25    “Participant” means an employee or director of a Company who is
participating in the Plan.
1.26    “Plan” means the Quanex Building Products Corporation Deferred
Compensation Plan set forth in this document, as amended from time to time.
1.27    “Plan Year” means a one-year period that coincides with the fiscal year
of the Sponsor, which begins on the first day of November of each calendar year
and ends on October 31 of the next ensuing calendar year.
1.28    “Sponsor” means the Quanex Building Products Corporation, the sponsor of
the Plan.
1.29    “Rabbi Trust” means the Quanex Building Products Corporation Deferred
Compensation Trust, which agreement was entered into between the Sponsor and
Bank of America.
1.30    “Restricted Period” means, for any qualified defined benefit plan
sponsored by the Sponsor or an Affiliate, any period during which the plan is in
at-risk status as described in section 409A of the Code.
1.31    “Retirement” means a Participant’s Separation From Service that meets
the requirements of retirement from any Company covered by the Plan under the
terms of the Retirement Plan or, in the case of a Director, after completing
either two full terms or six years of service as a Director.
1.32    “Retirement Plan” means the Quanex Building Products Group Salaried and
Nonunion Employee Pension Plan (or its successor), or if the Participant does
not participate in that



--------------------------------------------------------------------------------


plan, the defined contribution plan maintained by the Company that is intended
to satisfy the requirements of section 401(a) of the Code in which the
Participant participates.
1.33    “Securities Act” means the Securities Exchange Act of 1934, as amended
from time to time.
1.34    “Separation From Service” means a Participant’s complete separation from
service with the Company and of its Affiliates. The determination of whether a
Participant incurs a Separation From Service will be determined in accordance
with section 409A of the Code.
1.35    “Stock Fund Unit” means each unit of the Common Stock Fund, which unit
shall be equal in value to a share of Common Stock.
1.36    “Subsidiary” means any wholly-owned subsidiary of the Sponsor.
1.37    “Term of Deferral” means the period of deferral chosen by the
Participant under the election procedure established in Section 3.1 or by the
Committee which pertains to that portion of the Incentive Bonus, Omnibus
Compensation or Director Fees for each given Plan Year and its accumulated
income accrued that has been deferred under an election made prior to the
commencement of the period during which it is earned.
1.38    “Valuation Date” means the date as of which an Investment Fund is valued
for purposes of the Plan. Until the Committee determines otherwise, the
Valuation Dates shall be each business day. The Valuation Date for purposes of a
distribution shall be determined as set forth in Section 6.6.
1.39    “Voting Securities” means any security which ordinarily possesses the
power to vote in the election of the Board without the happening of any
precondition or contingency.





--------------------------------------------------------------------------------


ARTICLE II    

ELIGIBILITY
Except as specified below, all Directors, executive officers of the Sponsor and
all members of the Corporate Executive Committee (or successor thereto) will be
eligible to participate in the Plan. The Committee retains the right to
establish such additional eligibility requirements for participation in the Plan
as it may determine are appropriate or necessary from time to time and has the
right to determine, in its sole discretion, that any one or more persons who
meet the eligibility requirements will not be eligible to participate for one or
more Plan Years beginning after the date they are notified of this decision by
the Committee.




--------------------------------------------------------------------------------


ARTICLE III    

DEFERRALS AND COMPANY CONTRIBUTIONS
3.1    Deferral Election. A Participant may elect during the election period(s)
established by the Committee prior to the beginning of any Plan Year or calendar
year, as applicable (except in the cases of Incentive Bonus or Omnibus
Compensation that is performance-based), or, in the case of a newly eligible
Participant, within 30 days of notification that he is eligible to participate
in the Plan:
(1)    the percentage of his Incentive Bonus earned during and relating to the
ensuing Plan Year which is to be deferred under the Plan;
(2)    the percentage of his Omnibus Compensation earned during the performance
period that begins during the ensuing Plan Year which is to be deferred under
the Plan;
(3)    the percentage of his Director Fees earned during and relating to the
ensuing calendar year which is to be deferred under the Plan;
(4)    the percentage of the amount deferred, if any, to be deferred and deemed
credited in the form of Stock Fund Units and the percentages, if any, to be
deferred in the form of cash and deemed credited to the Investment Funds;
(5)    the length of the period of deferral, if any amount has been elected to
be deferred (which amount shall include any corresponding matching contributions
for such Plan Year), which deferral shall be:
A.    to a date certain, or
B.    to Separation From Service with the Company.
(6)    the form of payment of the amount that has been elected to be deferred
for such Plan Year (and earnings thereon) – a lump sum, or quarterly or annual
installment payments of the principal amount adjusted for earnings and losses
accrued after the distribution date, or last installment paid, if later, over no
less than three nor more than 20 years.
In the case of any Omnibus Compensation that is performance-based and based on
services performed over a period of at least 12 months, an initial deferral
election may be made during the election period established by the Committee
which may occur prior to or after the beginning of any Plan Year or calendar
year, provided, that such election must be made no later than six months before
the end of the performance period.
If a Participant elects a deferral period to a date certain, the deferral period
shall end upon the Participant’s death, Disability or Separation From Service,
if earlier.


--------------------------------------------------------------------------------


In the event a Participant fails to make a time of payment election under
Section 3.1(6) with respect to any amounts deferred under the Plan, such amounts
shall be distributed upon the earlier of the Participant’s death, Disability or
Separation from Service and such distribution shall be made in the form of a
lump sum payment.
The deferrals deemed credited to the Common Stock Fund in Stock Fund Units as
elected by Participants in any Plan Year must not exceed three percent (3%) of
the shares of Common Stock outstanding on the first day of the Plan Year. In the
event this maximum would be exceeded, each Participant who is an employee of a
Company and elected to defer in the form of Stock Fund Units shall have his
election reduced on a pro rata basis as compared to all Participants who elected
to defer in the form of Stock Fund Units until those deferrals in the aggregate
for that Plan Year equal the maximum and the portion of his Incentive Bonus and
Omnibus Compensation which would have been deferred in the form of Stock Fund
Units shall instead be distributed to the Participant as provided in the Quanex
Building Products Management Incentive Program and the Quanex Building Products
Corporation 2008 Omnibus Incentive Plan, as applicable (or their successor
plans).
The election to participate in the Plan for a given Plan Year will be effective
only upon receipt by the Committee or its designee of the Participant’s properly
executed election on such form or in accordance with such procedures as will be
determined by the Committee from time to time. If the Participant does not
exercise his right to defer, the Participant will be deemed to have elected not
to defer any part of his Incentive Bonus, Omnibus Compensation or Director Fees
for that Plan Year and all of his Incentive Bonus, Omnibus Compensation and
Director Fees will be paid in cash.
3.2    Change of Election. Once an election has been made it becomes irrevocable
for that Plan Year, except that a Participant may change his deemed investment
selections in accordance with Section 4.5 and procedures established by the
Committee and may change the election of the time and form of payment he
previously elected under Section 3.1(5) or 3.1(6); provided that all changes of
election of a Participant’s time or form of payment shall be effective only if
the election change is received by the Committee or its designee in proper form
12 months prior to the event which would require a distribution under the Plan,
such election change does not provide for a payment or commencement of payment
that is earlier than five (5) years after the date on which such payment would
otherwise have been made, and during the 12-month period prior to the effective
date of such election change, the last effective election made by the
Participant shall continue to remain in force; provided further, that with
respect to amounts deferred and vested on or before December 31, 2004, all
changes of election of a Participant’s time or form of payment with respect to
such amounts shall be effective only if the election change is received by the
Committee or its designee in proper form during the 30-day period ending 12
months prior to the event which would require a distribution under the Plan.
3.3    Special 409A Transition Election. Pursuant to, and in accordance with,
the transition guidance issued by the Internal Revenue Service under
section 409A of the Code, and as such guidance was modified by I.R.S. Notice
2007-86, the directors and executive officers of the Company who participate in
the Plan may elect during 2008, at such time(s) as determined by the


--------------------------------------------------------------------------------


management of the Company after consultation with the Compensation Committee of
the Company, to change the time and form of payment of the compensation such
directors and officers previously elected to defer under the Plan, including
amounts deferred and vested prior to January 1, 2005; provided, that any such
election may not permit the payment of any such compensation that is payable
during 2008 to be deferred to a subsequent year or any such compensation that is
otherwise payable during a year subsequent to 2008 to be paid in 2008.
3.4    Company Match. Effective April 1, 2009, Company Match shall no longer be
made to the Plan on behalf of any Participant until such time as the Board
determines otherwise. With respect to periods prior to April 1, 2009, for each
Participant who makes an election under the Plan to defer a portion of his
annual incentive award Omnibus Compensation or Director Fees in the form of
Stock Fund Units for a period of three full years or more from the effective
date of the deferral election, the Company will credit to the Account of such
Participant additional Stock Fund Units equal to 20 percent (20%) of the amount
which is deferred in the form of Stock Fund Units.
3.5    Mandatory. Deferral. If a Participant becomes entitled to a cash payment
of part or all of an Incentive Bonus or his Omnibus Compensation because the
Participant did not elect to defer all of his Incentive Bonus or Omnibus
Compensation and the Company determines that section 162(m) of the Code may not
allow the Company to take a deduction for part or all of the Incentive Bonus or
Omnibus Compensation, then, unless a Change of Control has occurred after the
Effective Date, the payment of the Incentive Bonus or Omnibus Compensation
otherwise payable hereunder will be delayed to the extent any such payment would
not be deductible by the Company by reason of section 162(m) of the Code. The
Committee may waive the mandatory deferral required by this Section 3.5 with
respect to a Participant who is not a member of the Committee but such waiver
shall only be made on an individual basis. In accordance with procedures
established by the Committee, a Participant whose Incentive Bonus or Omnibus
Compensation is in whole or in part mandatorily deferred pursuant to this
Section 3.5 shall be permitted to have the amount of such mandatory deferral
deemed invested in the Common Stock Fund or the Investment Funds in such
proportions as he shall designate.






--------------------------------------------------------------------------------


ARTICLE IV    

ACCOUNT
4.1    Establishing a Participant’s Account. The Committee will establish an
Account for each Participant in a special Deferred Compensation Ledger which
will be maintained by the Company. The Account will reflect the amount of the
Company’s obligation to the Participant at any given time.
4.2    Credit of the Participant’s Deferral and the Company’s Match. Upon
completion of the Plan Year or quarter, as applicable, the Committee will
determine, as soon as administratively practicable, the amount of a
Participant’s annual incentive award Omnibus Compensation or Director Fees that
has been deferred for that Plan Year or quarter, as applicable, and the amount
of the Company Match, if any, and will credit that or those amounts to the
Participant’s Account as of the end of the Plan Year or quarter, as applicable,
during which the annual incentive award Omnibus Compensation or Director Fees
were earned. If the Participant elected his deferral to be in Stock Fund Units,
the number of full and fractional Stock Fund Units credited to his Account shall
be the number of full and fractional shares of Common Stock that could have been
purchased with the dollar amount deferred and the related Company Match, if any,
without taking into account any brokerage fees, taxes or other expenses which
might be incurred in such a transaction, based upon the closing quotation on the
NYSE, or if not traded on the NYSE, the principal market in which the Common
Stock is traded on the date the amount would have been paid had it not been
deferred pursuant to Article III.
4.3    Crediting of Dividends and Distributions on Common Stock. When dividends
are declared and paid, or other distributions, whether stock, property, cash or
other rights, are made with respect to the Common Stock, those dividends and
other distributions shall be accrued in a Participant’s Account based upon the
number of Stock Fund Units credited to his Account. The dividends or other
distributions on shares of Common Stock shall be credited to the Participant’s
Account as additional Stock Fund Units. The number of additional Stock Fund
Units credited to the Participant’s Account shall be the number of full and
fractional shares of Common Stock that could have been purchased with the dollar
amount of the dividend or other distribution, without taking into account any
brokerage fees, taxes or other expenses which might be incurred in such a
transaction, based upon the closing quotation at the NYSE or if not traded on
the NYSE, the principal market in which the Common Stock is traded, on the date
of the dividend or other distribution.
4.4    Crediting of Earnings and Losses. Each Participant shall be awarded by
the Committee earnings and losses on his deferred compensation as part of his
total deferred compensation under the Plan equal to the amount which is deemed
to be earned and lost on his bookkeeping Account established to enable the
Company to determine its obligations under the Plan. For the purpose of
determining the earnings and losses to be credited to the Participant’s Account
under the Plan, the Committee shall assume that the Participant’s Account is
invested in units or shares of the Investment Funds in the proportions selected
by the Participant in accordance with procedures established by the Committee.
This amount accrued by the Committee as deferred compensation shall be a part of
the Company’s obligation to the Participant and payment of it shall be a general
obligation of the Company. The determination of earnings and losses based on the


--------------------------------------------------------------------------------


income and appreciation of the Participant’s Account shall in no way affect the
ability of the general creditors of the Company to reach the assets of the
Company or the Rabbi Trust in the event of the insolvency or bankruptcy of the
Company or place the Participants in a secured position ahead of the general
creditors of the Company. Although a Participant’s investment selections made in
accordance with the terms of the Plan and such procedures as may be established
by the Committee shall be relevant for purposes of determining the Company’s
obligation to the Participant under the Plan, there is no requirement that any
assets of the Company (including those held in the Rabbi Trust) shall be
invested in accordance with the Participant’s investment selections.
Earnings and losses will be accrued on each Valuation Date on each portion of a
Participant’s Account deemed invested in an Investment Fund from the later of
(a) the time the amount is deemed credited to the Investment Fund or (b) the
last previous Valuation Date.
4.5    Common Stock Conversion Election. At any time during a period of three
years prior to the earliest time a Participant who is an employee of a Company
could retire under the Retirement Plan and ending on that Participant’s Normal
Retirement Date, a Participant who is an employee of a Company may elect a
Retirement date under the Retirement Plan and may elect to have all or a portion
of the Stock Fund Units in his Account converted to cash and deemed to be
invested in any Investment Fund(s) selected by him. In that event, all such
Stock Fund Units shall be converted on the date notice is received by the
Company based upon the closing quotation as described in Section 4.2, on that
day, unless the Participant has specified no more than five different dates
after the date of the notice on which the Participant desires all or a portion
of the Stock Fund Units to be converted and the percentage of units to be
converted on each date. If the Participant has specified dates for and the
percentage of units to be converted, then the designated percentage of Stock
Fund Units to be converted on each date shall be converted on the specified date
based on the closing quotation as described in Section 4.2 on such specified
dates.
At any time that is at least three years after a Stock Fund Unit is credited to
his Account pursuant to Section 4.2, a Participant may elect to have such Stock
Fund Unit converted to cash and deemed to be invested in any Investment Fund(s)
selected by him. In that event, all such Stock Fund Units specified by the
Participant in a written notice to the Company which have been credited to the
Participant’s Account for at least three years prior to the giving of such
notice shall be converted on the date notice is received by the Company based
upon the closing quotation as described in Section 4.2, on that day.
A Participant may elect at any time to have each Stock Fund Unit that is
credited to his Account pursuant to Section 4.3 converted to cash and deemed to
be invested in any Investment Fund(s) selected by him. In that event, all such
Stock Fund Units specified by the Participant in a written notice to the Company
which were credited to the Participant’s Account pursuant to Section 4.3 shall
be converted on the date notice is received by the Company based upon the
closing quotation as described in Section 4.2, on that day.
4.6    Conversion and Cash-Out Upon a Change of Control. Notwithstanding any
other provision of the Plan, including but not limited to Section 6.6,
immediately upon the occurrence of a Change of Control, all Stock Fund Units
credited to a current or former Participant’s Account shall be converted to cash
based on the Change of Control Value of such Stock Fund Units. If such


--------------------------------------------------------------------------------


Change of Control meets the requirements of a “change of control” as defined by
section 409A of the Code, within five days after the date on which such Change
of Control occurs, all current and former Participants shall be paid in cash
lump sum payments the balances credited to their Accounts. If such Change of
Control does not meet the requirements of a “change of control” as defined by
section 409A of the Code, no payments shall be made to the current and former
Participants in the Plan as a result of such Change of Control.






--------------------------------------------------------------------------------


ARTICLE V    

VESTING AND EVENTS CAUSING FORFEITURE
5.1    Vesting.
(a)    Deferrals. All deferrals of the Incentive Bonus, Omnibus Compensation and
Director Fees and all income accrued on the deferrals will be 100 percent (100%)
vested except for the events of forfeiture described in Sections 5.2 and 5.3.
(b)    Company Match and Dividends. Except as provided in Sections 5.2 and 5.3,
each Stock Fund Unit accrued under Section 3.4 as a Company Match and credited
to the Participant’s account pursuant to Section 4.2 (including any dividends or
other property or rights accumulated because of such Unit and credited on such
Stock Fund Unit under Section 4.3) shall vest on the earlier to occur of (i) the
third anniversary of the date on which such Stock Fund Unit was credited to the
Participant’s account, (ii) the Participant’s death, (iii) the Participant’s
Separation From Service due to a Disability, or (iv) the Participant’s
Retirement. If a Participant ceases to be an employee or director, other than
due to death, Disability or Retirement, within three years after a Company
Matching accrual of Stock Fund Units is credited to the Participant’s account,
such Company Matching accruals (including any dividends or other property or
rights accumulated because of those Stock Fund Units) shall be immediately
forfeited.
5.2    Forfeiture for Cause. If the Committee finds, after full consideration of
the facts presented on behalf of both the Company and a former Participant, that
the Participant was discharged by the Company for fraud, embezzlement, theft,
commission of a felony, proven dishonesty in the course of his employment by the
Company which damaged the Company, or for disclosing trade secrets of the
Company, the entire amount credited to his Account, exclusive of an amount equal
to the total balance of deferrals of the Participant, will be forfeited. The
decision of the Committee as to the cause of a former Participant’s discharge
and the damage done to the Company will be final. No decision of the Committee
will affect the finality of the discharge of the Participant by the Company in
any manner.
5.3    Forfeiture for Competition. If at the time a distribution is being made
or is to be made to a Participant or former Participant, the Committee finds
after full consideration of the facts presented on behalf of the Company and the
Participant or former Participant, that the Participant or former Participant at
any time within two years from his Separation From Service from the Company, and
without written consent of the Company, directly or indirectly owns, operates,
manages, controls or participates in the ownership, management, operation or
control of or is employed by, or is paid as a consultant or other independent
contractor by a business which competes or at any time did compete with the
Company by which he was formerly employed in a trade area served by the Company
at the time distributions are being made or to be made and in which the
Participant or former Participant had represented the Company while employed by
it; and, if the Participant or former Participant continues to be so engaged 60
days after written notice has been given to him, the Committee will forfeit all
amounts otherwise due the Participant or former


--------------------------------------------------------------------------------


Participant, exclusive of an amount equal to the total balance of deferrals of
the Participant or former Participant.
5.4    Full Vesting in the Event of a Change of Control. The forfeitures created
by Sections 5.1(b), 5.2 and 5.3 shall not apply with respect to any amounts
credited to the Accounts of current or former Participants after the occurrence
of a Change of Control.




--------------------------------------------------------------------------------


ARTICLE VI    

DISTRIBUTIONS
6.1    Form of Distributions or Withdrawals. Upon a distribution or withdrawal,
the number of Stock Fund Units credited to the Participant’s Account, if any,
and the amounts credited to the Participant’s Account and deemed invested in the
Investment Funds, if any, required to be distributed shall be distributed in
cash, whether the distribution or withdrawal is in a lump sum or in
installments. For this purpose, the amount per unit in the Company Stock Fund
deemed credited to Participant’s Account shall equal the closing quotation for
the Common Stock on the NYSE (or if not traded on the NYSE, the principal market
in which the Common Stock is traded) on the third business day prior to the date
of distribution. If the distribution is in installments, all dividends and other
property or rights accumulating on the shares still undistributed will be
credited as provided in Section 4.3 and distributed with the next installment. A
lump sum or installment distribution of amounts deemed invested in an Investment
Fund shall be based upon the value of the Investment Fund as of the close of the
Valuation Date immediately preceding such distribution.
6.2    Death. Upon the death of a Participant prior to the expiration of the
Term of Deferral, the Participant’s Beneficiary or Beneficiaries will receive in
cash as required by Section 6.1 the balance then credited to the Participant’s
Account in the Deferred Compensation Ledger. The lump sum distribution or the
first installment of the periodic distribution will be made 90 days after the
Participant’s death, or, if later, as soon as administratively practicable
following the Participant’s death.
Each Participant, upon making his initial deferral election, will file with the
Committee or its designee a designation of one or more Beneficiaries to whom
distributions otherwise due the Participant will be made in the event of his
death prior to the complete distribution of the amount credited to his Account
in the Deferred Compensation Ledger. The designation will be effective upon
receipt by the Committee or its designee of a form which the Committee has
approved for that purpose and which has been completed in accordance with
procedures approved by the Committee. The Participant may from time to time
revoke or change any designation of Beneficiary by filing another approved
Beneficiary designation form with the Committee or its designee. If there is no
valid designation of Beneficiary on file with the Committee or its designee at
the time of the Participant’s death, or if all of the Beneficiaries designated
in the last Beneficiary designation have predeceased the Participant or
otherwise ceased to exist, the Beneficiary will be the Participant’s spouse, if
the spouse survives the Participant, or otherwise the Participant’s estate. A
Beneficiary must survive the Participant by 60 days in order to be considered to
be living on the date of the Participant’s death. If any Beneficiary survives
the Participant but dies or otherwise ceases to exist before receiving all
amounts due the Beneficiary from the Participant’s Account, the balance of the
amount which would have been paid to that Beneficiary will, unless the
Participant’s designation provides otherwise, be distributed to the individual
deceased Beneficiary’s estate or to the Participant’s estate in the case of a
Beneficiary which is not an individual. Any Beneficiary designation which
designates any person or entity other than the Participant’s spouse must be
consented to in a form and in accordance with procedures acceptable to the
Committee in order to be effective.


--------------------------------------------------------------------------------


6.3    Disability. Upon the Disability of a Participant prior to the expiration
of the Term of Deferral, the Participant will receive in cash as required by
Section 6.1 the balance then credited to the Participant’s Account. The lump sum
distribution or the first installment of the periodic distribution will be made
90 days after the Participant is determined to be disabled, or, if later, as
soon as administratively practicable following such date.
6.4    Expiration of Term of Deferral. Upon the expiration of the Term of
Deferral, the Participant shall be entitled to receive in cash as required by
Section 6.1 the balance credited to the Participant’s Account. Except as
provided below, the lump sum distribution or the first installment of the
periodic distribution will be made 90 days after the expiration of the Term of
Deferral, or, if later, as soon as administratively practicable following such
expiration, without regard to whether the Participant is still employed by the
Company or not. Payments due to the Separation From Service of a Participant who
is an employee of a Company, excluding a Separation From Service due to death or
Disability but including due to Retirement, shall be made on the first business
day following the six-month anniversary of the Participant’s Separation From
Service or as soon as administratively practicable thereafter.
6.5    Unforeseeable Emergency Withdrawals. Any Participant who is in the employ
of a Company and is not entitled to a distribution from the Plan may request an
unforeseeable emergency withdrawal. No unforeseeable emergency withdrawal can
exceed the lesser of the amount credited to the Participant’s Account or the
amount reasonably needed to satisfy the unforeseeable emergency need. Whether an
unforeseeable emergency exists and the amount reasonably needed to satisfy the
unforeseeable emergency need will be determined by the Committee based upon the
evidence presented by the Participant and the rules established in this Section.
If a hardship withdrawal is approved by the Committee it will be made in cash as
required in Section 6.1 within ten days of the Committee’s determination. An
unforeseeable emergency for this purpose is a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances that will
constitute an unforeseeable emergency will depend upon the facts of each case,
but, in any case, payment under this Section shall not be made to the extent
that such emergency is or may be relieved: (i) through reimbursement or
compensation by insurance; (ii) by liquidation of the Participant's assets, to
the extent the liquidation of such assets would not itself cause a severe
financial hardship; or (iii) by cessation of deferrals under this Plan and any
other plan in which the Participant participates. Such foreseeable needs for
funds as the need to send a Participant’s child to college or the desire to
purchase a home will not be considered to be an unforeseeable emergency.
6.6    Valuation.
(a)    For purposes of a distribution under Sections 6.2, 6.3 or 6.5, the
Valuation Date shall be the first business day coincident with or immediately
preceding the date of the distribution.
(b)    For purposes of a distribution under Section 6.4, the Valuation Date
shall be as follows:


--------------------------------------------------------------------------------


(1)    the first business day following the date which is 90 days following the
expiration of the Term of Deferral or
(2)    in the case of a distribution due to a Separation From Service of an
employee, the date which is the six-month anniversary of such Separation From
Service or
(3)    in the case of a distribution due to a Separation From Service that
occurs within three years after a Change of Control, which Change of Control did
not meet the requirements of a “change of control” as defined by section 409A of
the Code, the first business day coincident with or following the date of the
closing of such Change of Control, but only if the value of the Participant’s
account on such Valuation Date would be greater than the value as determined
under clause (2) above.
6.7    Mandatory Immediate Lump Sum Payment. Notwithstanding any other
provisions of the Plan, if the balance then credited to the Participant’s
Account on the date the Participant would commence payment of his benefits under
Sections 6.2, 6.3. or 6.4 is less than or equal to $10,000.00, the benefit shall
be paid in the form of a lump sum payment.
6.8    Payment Restrictions on Any Portion of a Benefit Determined Not to Be
Deductible. Except for hardship withdrawals under Section 6.5, if a Participant
has a benefit that is due during a Plan Year and the Committee determines that
section 162(m) of the Code could affect the Company’s deduction on the amount
paid, the distribution of his benefit will be delayed until December 1 following
the end of the Plan Year. Then on such December 1 if the Company’s deduction is
determined by the Committee not to be affected, the benefit in total will be
distributed immediately. However, if the Committee determines that some portion
of the benefit is still affected, then only that portion of the benefit which is
deductible by the Company shall be distributed on such December 1 and the
distribution of the remaining portion of the benefit will be delayed to the
first day of the first complete month of the Plan Year or Years on which a
portion or all of the remaining distribution can be made and deducted by the
Company on its federal income tax return. The Committee may waive the mandatory
deferral required by this Section 6.8 with respect to a Participant who is not a
member of the Committee, but such waiver shall only be made on an individual
basis and at the time the distribution is to be made.
6.9    Responsibility for Distributions and Withholding of Taxes. The Committee
or its designee will furnish information to the Company last employing the
Participant, concerning the amount and form of distribution to any Participant
entitled to a distribution so that the Company may make or cause the Rabbi Trust
to make the distribution required. It will also calculate the deductions from
the amount of the benefit paid under the Plan for any taxes required to be
withheld by federal, state or local government and will cause them to be
withheld. If a Participant has deferred compensation under the Plan while in the
service of more than one Company, each Company for which the Participant was
working will reimburse the disbursing agent for the amount attributable to
compensation deferred while the Participant was in the service of that Company
if it has not already provided that funding to the disbursing agent.


--------------------------------------------------------------------------------


ARTICLE VII    

ADMINISTRATION
7.1    Committee Appointment. The Committee will be appointed by the Board. The
initial Committee members will be Compensation Committee of the Board. Each
Committee member will serve until his or her resignation or removal. The Board
will have the sole discretion to remove any one or more Committee members and
appoint one or more replacement or additional Committee members from time to
time.
7.2    Committee Organization and Voting. The Committee will select from among
its members a chairman who will preside at all of its meetings and will elect a
secretary without regard to whether that person is a member of the Committee.
The secretary will keep all records, documents and data pertaining to the
Committee’s supervision and administration of the Plan. A majority of the
members of the Committee will constitute a quorum for the transaction of
business and the vote of a majority of the members present at any meeting will
decide any question brought before the meeting. In addition, the Committee may
decide any question by vote, taken without a meeting, of a majority of its
members. If a member of the Committee is ever appointed who is or becomes a
Participant, that Committee member will not vote or act on any matter relating
solely to himself.
7.3    Powers of the Committee. The Committee will have the exclusive
responsibility for the general administration of the Plan according to the terms
and provisions of the Plan and will have all powers necessary to accomplish
those purposes, including but not by way of limitation the right, power and
authority:
(a)    to make rules and regulations for the administration of the Plan;
(b)    to construe all terms, provisions, conditions and limitations of the
Plan;
(c)    to correct any defect, supply any omission or reconcile any inconsistency
that may appear in the Plan in the manner and to the extent it deems expedient
to carry the Plan into effect for the greatest benefit of all parties at
interest;
(d)    to designate the persons eligible to become Participants and to establish
the maximum and minimum amounts that may be elected to be deferred;
(e)    to determine all controversies relating to the administration of the
Plan, including but not limited to:
(1)    differences of opinion arising between the Company and a Participant
except when the difference of opinion relates to the entitlement to, the amount
of or the method or timing of a distribution of a benefit affected by a Change
of Control, in which event it shall be decided by judicial action; and
(2)    any question it deems advisable to determine in order to promote the
uniform administration of the Plan for the benefit of all parties at interest;


--------------------------------------------------------------------------------


(f)    to select the menu of Investment Funds available for purposes of
determining the amount of the Company’s obligation to any Participant under the
Plan; and
(g)    to delegate by written notice those duties of the Committee, as it deems
necessary or advisable for the proper and efficient administration of the Plan.
7.4    Committee Discretion. The Committee, in exercising any power or authority
granted under the Plan or in making any determination under the Plan, shall
perform or refrain from performing those acts using its sole discretion and
judgment. Any decision made by the Committee or any refraining to act or any act
taken by the Committee in good faith shall be final and binding on all parties.
The Committee’s decision shall never be subject to de novo review.
Notwithstanding the foregoing, the Committee’s decision, refraining to act or
acting is to be subject to judicial review for those incidents occurring during
the Plan Year in which a Change of Control occurs and during the next three
succeeding Plan Years.
7.5    Annual Statements. The Committee will cause each Participant to receive
an annual statement as soon as administratively possible after the conclusion of
each Plan Year containing the amounts deferred, the Company match, if any, and
the income accrued on the deferred and matched amounts.
7.6    Reimbursement of Expenses. The Committee will serve without compensation
for their services but will be reimbursed by the Sponsor for all expenses
properly and actually incurred in the performance of their duties under the
Plan.
7.7    Limitation on Liability. Neither the Committee nor its designees will be
liable for any decision or action taken in good faith in connection with the
administration of the Plan. Without limiting the generality of the foregoing,
any decision or action taken by the Committee when it relies upon information
supplied it by any officer of the Company, the Company’s legal counsel, the
Company’s independent accountants or other advisors in connection with the
administration of the Plan will be deemed to have been taken in good faith. None
of the Company, the Committee or any designee of the Committee shall bear any
liability with respect to the investment performance of any of the Investment
Funds and none of them are under any obligation to furnish the Participants any
financial information concerning the Investment Funds. Each Participant is
solely responsible for the results of any investment selections and none of the
Company, the Committee or any designee of the Committee makes any
representations concerning the advisability of investing or refraining from
investing in any particular Investment Fund.




--------------------------------------------------------------------------------


ARTICLE VIII    

ADOPTION BY SUBSIDIARIES
8.1    Procedure for and Status After Adoption. Any Subsidiary may, with the
approval of the Committee, adopt the Plan by appropriate action of its board.
The terms of the Plan will apply separately to each Subsidiary adopting the Plan
and its Participants in the same manner as is expressly provided for the Sponsor
and its Participants except that the powers of the Board and the Committee under
the Plan will be exercised by the Board alone. The Sponsor and each Subsidiary
adopting the Plan will bear the cost of providing plan benefits for its own
Participants. It is intended that the obligation of the Sponsor and each
Subsidiary with respect to its Participants will be the sole obligation of the
Company that is employing the Participant and will not bind any other Company.
8.2    Termination of Participation by Adopting Subsidiary. Any Subsidiary
adopting the Plan may, by appropriate action of its board of directors,
terminate its participation in the Plan. The Committee may, in its discretion,
also terminate a Subsidiary’s participation in the Plan at any time. The
termination of the participation in the Plan by a Subsidiary will not, however,
affect the rights of any Participant who is working or has worked for the
Subsidiary as to amounts or Stock Fund Units previously standing to his credit
in his Account or reduce the income accrued on amounts deferred by him or
matched by the Company and credited to his Account whether in cash or in Stock
Fund Units, prior to the distribution of the benefit to the Participant without
his consent.




--------------------------------------------------------------------------------


ARTICLE IX    

AMENDMENT AND/OR TERMINATION
9.1    Amendment or Termination of the Plan. The Board may amend or terminate
the Plan at any time by an instrument in writing without the consent of any
adopting Company; provided, however, that no amendment of the Plan shall apply
to amounts deferred and vested on or before December 31, 2004, unless the
instrument explicitly states that the amendment shall apply to such amounts.
9.2    No Retroactive Effect on Awarded Benefits. No amendment will affect the
rights of any Participant to the amounts, whether deemed invested in the Company
Stock Fund or the Investment Funds, then standing to his credit in his Account,
to change the method of calculating the income already accrued or to accrue in
the future on amounts already deferred by him or matched by the Company prior to
the date of the amendment or to change a Participant’s right under any provision
relating to a Change of Control after a Change of Control has occurred, without
the Participant’s consent. However, the Board shall retain the right at any time
to change in any manner the method of calculating the match by the Company and
the income to accrue on all amounts to be deferred in the future by a
Participant and/or to be matched in the future by the Company after the date of
the amendment if it has been announced to the Participants.
9.3    Effect of Termination. If the Plan is terminated, all amounts, whether
deemed invested in the Company Stock Fund or the Investment Funds, deferred by
Participants and matched by the Company will continue to be held under the terms
of the Plan until all amounts have been distributed according to the elections
made by the Participants or the directives made by the Committee prior to the
deferrals. The forfeiture provisions of Sections 5.1(b), 5.2 and 5.3 and the
restriction set out in Section 6.8 would continue to apply throughout the period
after the termination of the Plan but prior to the completed distribution of all
benefits. The Board may terminate the Plan within the 30 days preceding or the
12 months following a Change of Control, as defined by section 409A of the Code,
or as otherwise permitted under section 409A of the Code, and distribute the
value of the Participants’ Accounts to Participants in the manner and at the
time determined by the Committee, in its sole discretion, subject to Section 9.2
and as permitted by section 409A of the Code.




--------------------------------------------------------------------------------


ARTICLE X    

FUNDING
10.1    Payments Under This Agreement Are the Obligation of the Company. The
Company will distribute, or direct the trustee of the funding trust contemplated
by Section 10.2, if any, to distribute the benefits due the Participants under
the Plan; however, should it fail to do so when a benefit is due and such
funding trust exists, the benefit will be distributed by the trustee of such
funding trust. If the Company directly distributes benefits due to Participants,
the funding trust shall, upon written request by the Company, accompanied by
documentation supporting such distribution, reimburse the Company for the amount
of benefit distributed to the Participant. In any event, if the trust fails to
distribute a benefit for any reason, the Company still remains liable for all
benefits provided by the Plan.
10.2    Agreement May Be Funded Through Rabbi Trust. It is specifically
recognized by both the Company and the Participants that the Company may, but is
not required to transfer any funds, shares of Common Stock or other assets that
it finds desirable to a trust established to accumulate assets sufficient to
fund the obligations of all of the Companies signatory to the Plan. However,
under all circumstances, the Participants will have no rights to any of those
assets; and likewise, under all circumstances, the rights of the Participants to
the assets held in the trust will be no greater than the rights expressed in
this agreement. Nothing contained in the trust agreement which creates the
funding trust will constitute a guarantee by any Company that assets of the
Company transferred to the trust will be sufficient to fund all benefits under
the Plan or would place the Participant in a secured position ahead of general
creditors should the Company become insolvent or bankrupt. Any trust agreement
prepared to fund the Company’s obligations under this agreement must
specifically set out these principles so it is clear in that trust agreement
that the Participants in the Plan are only unsecured general creditors of the
Company in relation to their benefits under the Plan.
Notwithstanding the foregoing, no assets shall be set aside or reserved
(directly or indirectly) in a trust (or other arrangement as determined by the
Internal Revenue Service), or transferred to a trust or other arrangement
established to fund the Company’s obligations under the Plan during any
Restricted Period for purposes of paying benefits to an Applicable Covered
Employee. The rule contained in the preceding sentence does not apply to assets
set aside, reserved or transferred before or after a Restricted Period.
10.3    Reversion of Excess Assets. Any adopting Company may, at any time,
request the actuary who last performed the annual actuarial valuation of the
Quanex Building Products Corporation Employees’ Pension Plan, to determine the
present Account balance, assuming the accrual rate for income not to be reduced
(whether it actually is or not), as of the month end coincident with or next
preceding the request, of all Participants and Beneficiaries of deceased
Participants for which all Companies are or will be obligated to make benefit
distributions under the Plan. If the fair market value of the assets held in the
trust, as determined by the Trustee as of that same date exceeds the total of
the Account balances of all Participants and Beneficiaries by 25 percent (25%),
any Company may direct the trustee to return to each Company its proportionate
part of the assets which are in excess of 125 percent (125%) of the Account
balances. Each Company’s share


--------------------------------------------------------------------------------


of the excess assets will be the Participants’ Accounts accrued while in the
employ of that Company as compared to the total of the Account balances accrued
by all Participants under the Plan times the excess assets. If there has been a
Change of Control, for the purpose of determining if there are excess funds, all
contributions made prior to the Change of Control will be subtracted from the
fair market value of the assets held in the trust as of the determination date
but before the determination is made.
Notwithstanding the foregoing, if the Company directly distributes benefits due
to Participants, the funding trust shall reimburse the Company for the amount of
benefit distributed to the Participant, as provided in Section 10.1.
10.4    Participants Must Rely Only on General Credit of the Company. It is also
specifically recognized by both the Company and the Participants that the Plan
is only a general corporate commitment and that each Participant must rely upon
the general credit of the Company for the fulfillment of its obligations under
the Plan. Under all circumstances the rights of Participants to any asset held
by the Company will be no greater than the rights expressed in this agreement.
Nothing contained in this agreement will constitute a guarantee by the Company
that the assets of the Company will be sufficient to distribute any benefits
under the Plan or would place the Participant in a secured position ahead of
general creditors of the Company. Though the Company may establish or become a
signatory to a Rabbi Trust, as indicated in Section Error! Reference source not
found., to accumulate assets to fulfill its obligations, the Plan and any such
trust will not create any lien, claim, encumbrance, right, title or other
interest of any kind in any Participant in any asset held by the Company,
contributed to any such trust or otherwise designated to be used in fulfillment
of any of its obligations created in this agreement. No specific assets of the
Company have been or will be set aside, or will in any way be transferred to the
trust or will be pledged in any way for the performance of the Company’s
obligations under the Plan which would remove such assets from being subject to
the general creditors of the Company.






--------------------------------------------------------------------------------


ARTICLE XI    

MISCELLANEOUS
11.1    Limitation of Rights. Nothing in the Plan will be construed:
(c)    to give any employee of any Company any right to be designated a
Participant in the Plan;
(d)    to give a Participant any right with respect to the compensation
deferred, the Company match or the income accrued and credited in the Deferred
Compensation Ledger except in accordance with the terms of the Plan;
(e)    to limit in any way the right of the Company to terminate a Participant’s
employment with the Company at any time;
(f)    to evidence any agreement or understanding, expressed or implied, that
the Company will employ a Participant in any particular position or for any
particular remuneration; or
(g)    to give a Participant or any other person claiming through him any
interest or right under the Plan other than that of any unsecured general
creditor of the Company.
11.2    Distributions to Incompetents or Minors. Should a Participant become
incompetent or should a Participant designate a Beneficiary who is a minor or
incompetent, the Committee is authorized to distribute the benefit due to the
parent of the minor or to the guardian of the minor or incompetent or directly
to the minor or to apply those assets for the benefit of the minor or
incompetent in any manner the Committee determines in its sole discretion.
11.3    Nonalienation of Benefits. No right or benefit provided in the Plan will
be transferable by the Participant except, upon his death, to a named
Beneficiary as provided in the Plan. No right or benefit under the Plan will be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same will be void. No right or benefit under the Plan will in any
manner be liable for or subject to any debts, contracts, liabilities or torts of
the person entitled to such benefits. If any Participant or any Beneficiary
becomes bankrupt or attempts to anticipate, alienate, sell, assign, pledge,
encumber or charge any right or benefit under the Plan, that right or benefit
will, in the discretion of the Committee, cease. In that event, the Committee
may have the Company hold or apply the right or benefit or any part of it to the
benefit of the Participant or Beneficiary, his or her spouse, children or other
dependents or any of them in any manner and in any proportion the Committee
believes to be proper in its sole and absolute discretion, but is not required
to do so.
11.4    Expenses Incurred in Enforcing the Plan. The Company will, in addition,
pay a Participant for all legal fees and expenses incurred by him in contesting
or disputing his termination or in seeking to obtain or enforce any benefit
provided by the Plan if the termination occurs in the Plan Year in which a
Change of Control occurs or during the next three succeeding Plan Years


--------------------------------------------------------------------------------


following the Plan Year in which a Change of Control occurs except to the extent
that the payment of those fees or expenses are restricted under Section 6.8.
11.5    Reliance Upon Information. The Committee will not be liable for any
decision or action taken or not taken in good faith in connection with the
administration of the Plan. Without limiting the generality of the foregoing,
any decision or action taken or not taken by the Committee when it relies upon
information supplied it by any officer of the Company, the Company’s legal
counsel, the Company’s independent accountants or other advisors in connection
with the administration of the Plan will be deemed to have been taken in good
faith.
11.6    Severability. If any term, provision, covenant or condition of the Plan
is held to be invalid, void or otherwise unenforceable, the rest of the Plan
will remain in full force and effect and will in no way be affected, impaired or
invalidated.
11.7    Notice. Any notice or filing required or permitted to be given to the
Committee or a Participant will be sufficient if in writing and hand-delivered
or sent by U.S. mail to the principal office of the Company or to the
residential mailing address of the Participant. Notice will be deemed to be
given as of the date of hand-delivery or if delivery is by mail, as of the date
shown on the postmark.
11.8    Gender and Number. If the context requires it, words of one gender when
used in the Plan will include the other genders, and words used in the singular
or plural will include the other.
11.9    Governing Law. The Plan will be construed, administered and governed in
all respects by the laws of the State of Texas.
11.10    Section 409A. The Plan is intended to be a nonqualified deferred
compensation arrangement and is not intended to meet the requirements of
section 401(a) of the Code. The Plan is intended to meet the requirements of
section 409A of the Code and shall be administered in a manner that is intended
to meet those requirements and shall be construed and interpreted in accordance
with such intent. To the extent that a deferral, accrual, vesting or payment of
an amount under the Plan is subject to section 409A of the Code, except as the
Committee otherwise determines in writing, the amount will be deferred, accrued,
vested or paid in a manner that will meet the requirements of section 409A of
the Code, including regulations or other guidance issued with respect thereto,
such that the deferral, accrual, vesting or payment shall not be subject to the
excise tax applicable under section 409A of the Code. Any provision of the Plan
that would cause the deferral, accrual, vesting or payment of an amount under
the Plan to fail to satisfy section 409A of the Code shall be amended (in a
manner that as closely as practicable achieves the original intent of the Plan)
to comply with section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under section 409A of the Code. In the event additional regulations or other
guidance is issued under section 409A of the Code or a court of competent
jurisdiction provides additional authority concerning the application of
section 409A of the Code with respect to the distributions under the Plan, then
the provisions of the Plan regarding distributions shall be automatically
amended to permit such distributions to be made at the earliest time permitted
under such additional regulations, guidance or authority that is


--------------------------------------------------------------------------------


practicable and achieves the intent of the Plan prior to its amendment to comply
with section 409A of the Code.
11.11    Amendment and Restatement of the Plan. Except as specifically provided,
the amendment and restatement of the Prior Plan effective as of January 1, 2005,
and this Plan effective as of the Effective Date shall apply only to amounts
deferred and vested on or after January 1, 2005. The provisions of the Prior
Plan prior to its amendment and restatement effective as of January 1, 2005
shall apply to any amounts that were earned and vested under the Prior Plan on
or before December 31, 2004. The amendment and restatement of the Plan is not
intended to be a material modification of the Plan or Prior Plan with respect to
amounts deferred and vested on or before December 31, 2004, and, any provision
of the Plan that is considered to be a material modification of the Plan or
Prior shall be retroactively amended to the extent required to prevent such
provision from being considered a material modification of the Plan with respect
to such amounts.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Sponsor has executed this amended and restated Plan this
____ day of _____________, 2008, effective as of the Effective Date.
QUANEX BUILDING    

                            PRODUCTS CORPORATION
                        
Kevin P. Delaney, Senior Vice President – General Counsel and Secretary


